Citation Nr: 0839507	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition.

2.  Entitlement to service connection for a left foot 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for loss of teeth due 
to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for bilateral foot pain, residuals 
of a right knee injury, chloracne, and a dental condition.  
The veteran requested a Board hearing but withdrew this 
request in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records for his periods of 
active duty service are not in the claims file.  His reserve 
medical records dated from March 1981 to September 1993 are 
in the claims file, however.  The National Personnel Records 
Center and the Records Management Center have indicated that 
the active duty records are not held at those facilities.  
The RO made a request to the veteran's last reserve unit in 
May 2003 but the post office returned the letter as 
undeliverable as addressed.  The address used was Department 
of the Army, Headquarters, 2nd Battalion 414th, Regiment 1st, 
Training Brigade, 104th Division (Training), 701 North 
Columbus Avenue, Medford, Oregon 97501-2343.  A December 1994 
discharge certificate notes that the veteran was transferred 
to the Retired Reserve.  The certificate was signed by Thomas 
E. Mattson, Major General, USAR, Commanding General, 
Headquarters, 104th Division (IT), Vancouver Barracks, 
Washington.

There is a heightened obligation to assist a claimant in the 
development of a claim, to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the RO has not made enough effort to 
assist the veteran in reconstructing his file.  The veteran 
was not asked to provide NA Forms 13055 and 13075, which are 
used to reconstruct missing service medical records and 
personnel files.  Also, the U.S. Army Reserve Personnel 
Center at 9700 Page Boulevard, St. Louis, Missouri, 63132 was 
not contacted; nor was Thomas E. Mattson, Major General, 
USAR, Commanding General, Headquarters, 104th Division (IT), 
Vancouver Barracks, Washington.  Upon remand, additional 
measures should be taken in an attempt to reconstruct the 
veteran's service records and to assist in the development of 
his claims.

The veteran served in the U.S. Army from July 1969 to July 
1977, which included service in the Republic of Vietnam from 
December 7, 1969 to November 10, 1970.  He earned, in 
pertinent part, the Combat Infantryman Badge.  Therefore, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  

The veteran contends that he has a foot condition related to 
running in his military boots and prolonged standing and 
marching.  He claimed that his chloracne was due to Agent 
Orange exposure and that he had a dental injury causing two 
of his teeth to break when he was hit by a ballistic shield.  
He also indicated that he injured his right knee while on 
training at Fort Lewis, Washington.  His military 
occupational specialties were Armor Recon Specialist and 
Armor Crewman; thus it is not inconsistent with his duties 
that he might have received injury.  Also, since the veteran 
served in Vietnam, he is presumed to have been exposed to 
Agent Orange.  38 C.F.R. § 3.307(a)(6).  Chloracne is a 
disease that is presumptively related to Agent Orange 
exposure if it is manifested to a degree of 10 percent or 
more within one year of the last date of exposure.  Id.

VA examinations were scheduled in April 2003 to determine the 
etiology of his claimed conditions but the veteran indicated 
that he would not be able to get off work for the 
examinations.  Additional examinations should be scheduled 
for the veteran to determine whether his claimed conditions 
are related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his active duty military 
service from July 1969 to July 1977, and 
should discuss his in-service injuries to 
his bilateral feet, right knee, and trauma 
to the teeth.  He should include his full 
company designation, the name and location 
of any facility in which he was treated, 
the dates and length of his treatment, and 
any other information that may assist VA 
in locating relevant medical records.

2.  With the above information, request 
records of the veteran's active duty 
service from the U.S. Army Personnel 
Reserve Center, 9700 Page Boulevard, St. 
Louis, MO 63132; and Thomas E. Mattson, 
Major General, USAR, Commanding General, 
Headquarters, 104th Division (IT), 
Vancouver Barracks, Washington.  Any other 
appropriate sources also should be 
researched. 

Any records obtained should be associated 
with the claims folder.  If such records 
are unavailable, such should be 
documented.

3.  After completion of #1 and 2, schedule 
the veteran for another VA orthopedic 
examination to determine whether it is at 
least as likely as not than any present 
bilateral foot condition or right knee 
condition is related to service. 

The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide a rationale for his or her 
opinions.

4.  After completion of #1 and 2, schedule 
the veteran for another VA dental 
examination to determine whether it is at 
least as likely as not than any present 
dental condition is due to any trauma 
sustained in service or any condition of 
the teeth or periodontal tissues noted at 
entry into service. 

The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to provide a rationale for his 
or her opinions.

5.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claims.  If any of 
the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




